Woods, J.
— The appellees have moved to dismiss the appeal in this case because the assignment of errors does not •contain the full names of all the parties, as required by rule ■one of this court.
There seem to be more than twenty appellants and two appellees in the case. In the assignment of errors they are designated as follows, to wit: “ Daniel Todd et al. v. Daniel Wood et al.w
The case was not submitted by agreement, but upon default of the appellees, who, therefore, have not waived their right to insist on the rule. The motion must be sustained. Lang v. Cox, 35 Ind. 470; Darnall v. Hurt, 55 Ind. 275.
The appeal is dismissed, with costs.